Judgment, Supreme Court, New York County (Robert M. Haft, J.), rendered October 30, 1989, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree and *55criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to concurrent prison terms of 4 Vi to 9 years and 3 to 6 years, respectively, unanimously affirmed.
Defendant was arrested after being observed selling heroin to various individuals. During deliberations, the jury forwarded a note to the Trial Judge inquiring if a juror should be discharged for professing personal knowledge of how similar drug arrests in the neighborhood were made. Since there was no request for an in camera inquiry into whether the juror should be removed for bias, the issue is not preserved for appellate review pursuant to CPL 470.05 (2). We note, however, that the court properly reinstructed the jurors that they were to consider only the evidence presented at trial in reaching a verdict. Concur—Murphy, P. J., Rosenberger, Ross and Kassal, JJ.